Wells Fargo Commercial Mortgage Securities, Inc. 301 South College Street Charlotte, North Carolina 28288-0166 (704) 374-6161 June 23, 2014 Katherine Hsu, Esq. Office Chief Division of Corporation Finance Office of Structured Finance United States Securities and Exchange Commission Mail Stop 3628 treet, N.E. Washington, D.C.20549 Re: Wells Fargo Commercial Mortgage Securities Inc. Registration Statement on Form S-3 (File No. 333-195164) Dear Ms. Hsu, In accordance with Rule 461 under the Securities Act of 1933, as amended, Wells Fargo Commercial Mortgage Securities, Inc. (the “Company”), hereby requests acceleration of effectiveness of the above-referenced Registration Statement to 10:00 a.m., Washington, D.C. time, on June 25, 2014 or as soon thereafter as practicable. The Company is aware of its responsibilities under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as they relate to proposed public offering of the securities specified in the above-captioned registration statement. The Company acknowledges that (a) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (b) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (c) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Shelf Acceleration Request Very truly yours, WELLS FARGO COMMERCIAL MORTGAGE SECURITIES, INC. By: /s/Anthony J. Sfarra Name:Anthony J. Sfarra Title:President (Principal Executive Officer) cc: Stuart N. Goldstein, Esq. Cadwalader, Wickersham & Taft LLP Joseph C.T. Kelly, Esq. Sidley Austin LLP Shelf Acceleration Request
